Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)  has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 01/05/2022 has been entered.


Claim Cancellation
The cancellation of claims 17 and 24 have been made of record.


Claim Objections
Claims 1, 15 are objected to because of the following informalities:  
Claim 1, line 11-12, to maintain consistency in the claim language “the plurality of connector terminals” should be changed to “the at least one connector terminal”.
Claim 15, line 2, “the second substrate” lacks antecedent basis.
Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-11, 13, 14, 15, 16, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Herring et al. US 9985403 B1 in view of Simmel 5830018.
In reference to claim 1, Herring teaches a power connector (fig. 6), comprising: an insulative housing (200); at least one connector terminal (220) held within the insulative housing (200), the at least one connector terminal (220) comprising: at least one conductive base (near lead line 220; fig. 8); a plurality of contact fingers (near lead line 260, 262; fig. 6) arranged in a plurality of groups of parallel contact fingers ( see fig. 6) integral with and extending from a conductive base of the at least one conductive base (see figs. 6-8), wherein each of the plurality of contact fingers comprises a contact surface (near lead line 250; fig. 6) at a distal end; and wherein: the contact surfaces of the plurality of contact fingers of the plurality of connector terminals face in a first direction (i.e. facing upwards); the plurality of groups comprises a first group of parallel contact fingers and a second group of parallel contact fingers (see fig. 6 where adjacent connector terminal 220 comprises parallel contact fingers that would constitute a second group of parallel contact fingers ); and the insulative housing (200) comprises: a track (202; fig. 6) elongated in a direction from a first side to a second side of the insulative housing (see image below).

    PNG
    media_image1.png
    531
    946
    media_image1.png
    Greyscale


However Herring does not teach a plurality of tabs, each tab adjacent to and offset in the first direction from the distal ends of a respective group of the plurality of groups of parallel contact fingers, the plurality of tabs comprising a first tab at the first side of the insulative housing and a second tab at the second side of the insulative housing.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Simmel, as taught by Simmel col. 4, lines 8-16, in order to achieve minimal subsequent deflection of the terminal to bring about adequate contact normal force for mating.
In reference to claim  2, Herring substantially teaches the invention as claimed.
However Herring does not teach wherein the plurality of tabs are positioned to block bending in the first direction of contact fingers of the respective groups of parallel contact fingers.
In light of the reasons explained above in claim 1 for incorporating Simmel, Simmel further teaches of a tab (64; fig. 2) positioned to block bending in a direction of a contact finger (56; fig. 2).   Simmel also teaches of a tab structure paired with a connector terminal.  Therefore, with a reasonable expectation of success, using Simmels teaching to modify Herring in order to implement a plurality of tab structures which are positioned to block bending in the first direction of contact fingers of the respective groups of parallel contact fingers is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Simmel, as taught by Simmel col. 4, lines 8-16, in order to achieve minimal subsequent deflection of the terminal to bring about adequate contact normal force for mating.
In reference to claim 3, Herring substantially teaches the invention as claimed.
respective groups of parallel contact fingers have a rest state, and the plurality of tabs press against the distal ends of the respective groups of parallel contact fingers such that the distal ends of the contact fingers are offset in a direction opposite the first direction from their rest states, whereby the plurality of tabs pre-load the contact fingers.
	Simmel teaches the contact finger has a rest state (shown in figure 2), the tab (64) presses against the distal end of the contact finger (Simmel teaches that tab pre-loads the contact terminal, therefore the tab is seen to press against the distal end of the contact finger) such that the distal end of the contact finger is offset in a direction from its rest state, whereby the tab pre-loads the contact finger.  With a reasonable expectation of success, using the teaching of Simmel to modify Herring to arrive at the results of claim 3 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Simmel, as taught by Simmel col. 4, lines 8-16, in order to achieve minimal subsequent deflection of the terminal to bring about adequate contact normal force for mating.
	In reference to claim 4, Herring substantially teaches the invention as claimed.
	However Herring does not teach wherein: each tab of the plurality of tabs is adjacent to and offset in the first direction from the distal ends of the plurality of contact fingers of a connector terminal of the at least one connector terminals.
	Simmel teaches a tab (64) is adjacent to and offset in a direction from the distal end of the contact finger of a connector terminal (see fig. 2).  With a reasonable expectation of success, using the teaching of Simmel to modify Herring to have each tab of the plurality of tabs adjacent to and offset in the first direction from the distal ends of the plurality of contact fingers of a connector terminal of the at least one connector terminals is seen as an obvious modification.

	In reference to claim 5, Herring teaches the insulative housing (200) comprises a plurality of tracks (left/right 202) configured to guide a bus bar (132; fig. 2) to slide relative to the plurality of connector terminals.
	In reference to claim 6, Herring teaches the contact surfaces (near lead line 262; fig. 6) of the plurality of connector terminals are offset in the first direction from the plurality of tracks (i.e. the contact surfaces are not in the same plane as the bottom wall surface of the track).
	However Herring does not teach wherein: the plurality of tabs have distal ends contacting the distal ends of the plurality of contact fingers of the plurality of connector terminals; and the distal ends of the plurality of tabs are offset in a direction opposite the first direction from the plurality of tracks.
	Simmel teaches the tab (64) has distal end contacting distal end of the contact finger (see fig. 2) of the connector terminal.  Using the teachings of Simmel to modify Herring so that the plurality of tabs have distal ends contacting the distal ends of the plurality of contact fingers of the plurality of connector terminals; and the distal ends of the plurality of tabs are offset in a direction opposite the first direction from the plurality of tracks is seen to be an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Simmel, as taught by Simmel col. 4, lines 8-16, in order to achieve minimal subsequent deflection of the terminal to bring about adequate contact normal force for mating.
	In reference to claim 7, Herring teaches an electronic assembly (fig. 1) comprising the power connector of claim 6 in combination with a substrate (140; fig. 2), wherein the power connector further 
	In reference to claim  8, Herring teaches the electronic assembly of claim 7, wherein: each of the plurality of connector terminals further comprises a first side (i..e pertaining to the ‘contact surface’ of 262) facing the first direction and a second side (i.e. distal ends of the tails 254) facing a second direction (i.e. facing downward) opposite the first direction, and the plurality of contact fingers extend on the first side in the first direction (i.e. the contact fingers extend upward away from the body of the housing), and the plurality of tails extend on the second side in the second direction (i.e. the tails extend downward away from the body of the housing).
	In reference to claim  9, Herring teaches wherein each of the plurality of tracks comprises an opening (i.e. the space between the upper and lower wall of the track), and the opening faces the plurality of contact fingers.
	In reference to claim  10, Herring teaches wherein: each of the plurality of tracks (left and right 202) comprises a first surface (i.e. the bottom wall that forms track 202.  See B; image below) parallel to the connector terminals and a second surface (i.e. the top wall that forms track 202.  See A; image below) parallel to the first surface and offset from the first surface in the first direction, wherein the opening of each of the plurality of tracks (202) is between the first surface and the second surface; and the contact surfaces of the plurality of contact fingers are spaced from the first surfaces of each of the plurality of tracks in a direction opposite the first direction (i.e. the contact surfaces are located at a level between the first surface and the second surface).

    PNG
    media_image2.png
    545
    754
    media_image2.png
    Greyscale


	In reference to claim  11, Herring teaches the plurality of tracks are elongated in a sliding direction (see fig. 6); and the plurality of connector terminals are disposed in a first (see image below ) and a second row (see image below ); and the first row is spaced from the second row in the sliding direction.

    PNG
    media_image3.png
    450
    997
    media_image3.png
    Greyscale

In reference to claim  13, Herring substantially teaches the invention as claimed. 
However Herring does not teach the distal ends of the plurality of contact fingers of the connector terminals in the first row extend towards the second row, and the distal ends of the plurality of contact fingers of the connector terminals in the second row extend towards the first row.
As shown in figures 5, 10, 11 of Herring the connector terminals can be rearranged so that the distal ends of the plurality of contact fingers in the second row extend toward the first row.  The rearrangement as claimed in claim 13 is seen to be an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to rearrange the connector terminals to arrive at the results of claim
13. The plurality of contact fingers in the first and second row continue to maintain electrical contact
with the bus bar (132), therefore new results are not produced.
	In reference to claim  14, Herring teaches further comprising a second substrate (132; fig. 3), the second substrate comprising: a first edge (left side of 132) slidably mounted within a first of the plurality of tracks; a second edge (right side of 132) slidably mounted within a second of the plurality of tracks; a plurality of elongated conductive surfaces (152, 154; fig. 3) between the first edge and the second edge; and wherein the contact surfaces of the plurality of contact fingers contact the plurality of conductive surfaces.
In reference to claim  15, Herring teaches a method of operating the electronic assembly of claim 14, the method comprising sliding the second substrate (132) relative to the first substrate (140) in the sliding direction (see col. 4, lines 7-28 which explains the sliding engagement between 132 and connector 134).
In reference to claim  16, Herring at least one connector terminal (220) and an insulative housing (200), wherein the at least one connector terminal comprises at least one conductive base (the base is housed inside 200) and a plurality of contact fingers (near lead line 262) arranged in a plurality (see fig. 6) integral with and extending from a conductive base of the at least one conductive base (see figs. 6-8), the plurality of groups of parallel contact fingers comprising a first group of parallel contact fingers and a second group of parallel contact fingers (see 260, 262 in the front and back of the sliding track 202 in figure 6), each of the plurality of contact fingers having a contact surface (near lead line 262; fig. 6) and a rest state (see fig. 6) with respect to one conductive base, the insulative housing comprises a track (202) elongated in a direction from a first side (see image below) to a second side (see image below) of the insulative housing , the method comprising: inserting the at least one connector terminal into the insulative housing; secufing the plurality of connector terminals to the insualtive housing with contact surfaces of the plurality of contact fingers of the at least one connector terminal exposed through at least one opening in the insulative houing and facing in a first direction (see fig. 6).

    PNG
    media_image1.png
    531
    946
    media_image1.png
    Greyscale

However Herring does not teach inserting the at least one connector terminal into the insulative housing such that each tab of the plurality of tabs contacts the distal ends of a respective group of the plurality of groups of parallel contact fingers; further inserting the at least one connector terminal into the insulative housing such that the plurality of contact fingers are deflected in a direction from the rest state towards the at least one conductive base as a result of contact with the plurality of tabs; and securing the plurality of connector terminals to the insulative housing with contact surfaces of the at least one connector terminal exposed through at least one opening in the insulative housing and facing in a first direction such that the plurality of contact fingers of the plurality of connector terminals are retained in a state deflected from their respective rest states.
Simmel teaches a distal end (56a; fig. 3) of the at least one contact finger (56) contacts a tab (64); the at least one contact finger is deflected in a direction from its rest state as a result of contact with the tab; and securing the connector terminal to the insulative housing with contact surface of the contact finger of the connector terminal exposed through an opening of the insulative housing such that the contact finger of the connector terminal is retained in a state deflected from its respective rest state.  With a reasonable expectation of success, using the teaching of Simmel to modify Herring to arrive at the result of claim 16 would yield predictable results and is seen to be an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Simmel, as taught by Simmel col. 4, lines 8-16, in order to achieve minimal subsequent deflection of the terminal to bring about adequate contact normal force for mating.
In reference to claim  18, Herring teaches wherein: the insulative housing further comprises a plurality of tracks (left and right slots of 202); each of the plurality of tracks comprises an opening; and the openings face the plurality of contact fingers (see fig. 6).
In reference to claim  19, Herring teaches a first of the plurality of tracks is configured to receive a first edge (left side of 132; fig. 30 of a bus bar (132); a second of the plurality of tracks is configured to receive a second edge (right side of 132) of the bus bar (132); and contact surfaces at the distal ends of the plurality of contact fingers are configured to contact a plurality of elongated conductive surfaces (152, 154) between the first edge and the second edge of the bus bar.


Allowable Subject Matter
Claim 12, 20-23, 25-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the combination of elements including
(Claim 12) A power connector, comprising: an insulative housing; a plurality of connector terminals held within the insulative housing. each of the plurality of connector terminals comprising: a conductive base; a plurality of contact fingers integral with the conductive base, wherein each of the plurality of contact fingers comprises a contact surface at a distal end; and wherein: the contact surfaces of the plurality of contact fingers of the plurality of connector terminals face in a first direction; the insulative housing comprises a tab adjacent to and offset in the first direction from the distal ends of at least a portion of the plurality of contact fingers the insulative housing comprises a plurality of tracks configured to guide a bus bar to slide relative to the plurality of connector terminals; the plurality of tracks are elongated in a sliding direction; the plurality of connector terminals are disposed in a first and a second row; the first row is spaced from the second row in the sliding direction; and the plurality of contact fingers of the connector terminals in the first row are offset from the plurality of contact fingers of the second row in a direction perpendicular to the sliding direction.
(Claim 20) Claim 20 remains allowed due to reasons stated in the Final Rejection dated 07/23/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Response to Arguments
Applicant's arguments filed in the Remarks dated 11/23/2021 on page 11, lines 22-28 through page 12, lines 1-17 regarding “Herring and Simmel would not have been combined to arrive at the power connector of amended independent claim 1. The Office Action, citing to Simmel at col. 2, Il. 16-24 and col. 4, lines 8-16, alleges that a person of ordinary skill would have modified the power connector in FIG. 6 of Herring to include the housing shoulder 64 of Simmel “to achieve low insertion force by reducing the degree of deflection of the terminals while maintain[ing] adequate contact pressure for mating” (Office Action, pp. 3 and 10). However, Herring relates to a sliding power connector designed to slide along a power rail (see, Abstract). The cited teachings of Simmel are not applicable to such a connector and Simmel would not have led a skilled person to modify the sliding power connector of Herring to arrive at claim 1….The alleged combination of Herring and Simmel therefore would have failed to disclose at least the above-emphasized language of amended independent claim 1” have been fully considered but repsectfully they are not persuasive.  One cannot shown nonobviousness by attacking references individually where the rejections are based on a combination of references.  The test for obviousness is not whether the features of the secondary reference may be bodily incorporated into the structure of the primary reference. Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.  Even though the connectors of Herring and Simmel differ in application, the Simmel reference is reasonably pertinent to the problem to be solved by having a connector housing that includes a tab structure that pre-loads the contact terminal (Simmel Col. 4, lines 8-16; col. 2, lines 16-24).  In Simmel, the distal end of the connector terminal (42; fig. 2) abuts a tab structure (64; fig. 2).  Each contact terminal of Simmel is paired with a tab structure.  While the distal end of the connector terminal of Simmel is a single contact finger compared to Herring's connector terminal whose distal end includes a plurality of (i.e. a tab structure (64) that pre-loads the distal end of a contact terminal) to modify Herring's contact terminal would yield predictable results.  Therefore, even if the distal end of the connector terminal of Simmel ends in a single contact finger compared to Herring's which ends in a plurality of contact fingers, implementing a tab structure that would pre-load the distal end of Herring's connector terminal would yield predictable results; i.e. reducing the degree of deflection of the terminals while maintaining adequate contact pressure for mating.  With a reasonable expectation of success, using the teachings of Simmel to modify Herring to arrive at the results of amended claim 1 would have yielded predictable results and further is seen to be an obvious modification.
Applicant's arguments filed in the Remarks dated 11/23/2021 on page 12, lines 22-28 through page 13, lines 1-6 regarding “ Amended independent claim 16 recites, inter alia, "a method for pre-loading contact fingers in a connector..., wherein ...the insulative housing comprises a track elongated in a direction from a first side to a second side of the insulative housing and a plurality of tabs comprising a first tab at the first side of the insulative housing and a second tab at the second side of the insulative housing, the method comprising...inserting the at least one connector terminal into the insulative housing such that each tab of the plurality of tabs contacts the distal ends of a respective group of the plurality of groups of parallel contact fingers." For reasons that should be apparent from the discussion of Herring and Simmel in connection with claim 1, Herring and Simmel would not have been combined to meet at least the above-quoted language of amended independent claim 16. For at least this reason, amended independent claim 16 patentably distinguishes over Herring and Simmel alone and in any reasonable combination.” have been fully considered but respectfully they are not persuasive.  The examiners reasons for combining Herring and Simmel given in the response to the arguments of claim 1 similarly apply to the arguments for claim 16.


Conclusion
The prior art listed on PTO form 892 that is made of record is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant's claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/               Primary Examiner, Art Unit 2831                                                                                                                                                                                         01/10/2022